Exhibit 10.7

 

Execution Copy

 

LONG-TERM OVERRIDING ROYALTY INTEREST

CONVEYANCE (KANSAS) (DEVELOPMENT)

 

This LONG-TERM OVERRIDING ROYALTY INTEREST CONVEYANCE (KANSAS) (DEVELOPMENT)
(this “Conveyance”) from SandRidge Exploration and Production, LLC, a Delaware
limited liability company, with offices at 123 Robert S. Kerr Avenue, Oklahoma
City, OK 73102-6406 (“Assignor”), to SandRidge Mississippian Trust II, a
statutory trust formed under the laws of the State of Delaware, with offices at
c/o The Bank of New York Mellon Trust Company, N.A., 919 Congress Avenue,
Suite 500, Austin, Texas 78701 (“Assignee”), is delivered to be effective as of
the Effective Time.  All capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms in Article II below.

 

ARTICLE I.
CONVEYANCE

 

Section 1.01 The Grant. For and in consideration of good and valuable
consideration paid by Assignee to Assignor, the receipt and sufficiency of which
are hereby acknowledged, Assignor does hereby BARGAIN, SELL, GRANT, CONVEY,
TRANSFER, ASSIGN, SET OVER, and DELIVER unto Assignee, subject to the terms of
this Conveyance, as an overriding royalty interest (the “Royalty Interest”), an
undivided interest in and to all Minerals that may be produced and saved from
the Target Formation underlying the Subject Lands through the wellbores of the
Development Wells, sufficient to cause Assignee to receive the Assignee
Minerals.  To the extent any interest conveyed hereunder is created out of a
mineral interest, rather than out of an oil and gas leasehold interest, the term
“overriding royalty interest” shall be interpreted to mean a non-participating
royalty interest with respect to that particular interest, but any such interest
shall still be subject to, and shall have the rights and obligations set forth
in, this Conveyance.

 

Section 1.02 Non-Operating, Non-Expense Bearing Interest.  The Royalty Interest
conveyed hereby is a non-operating, non-expense-bearing overriding royalty
interest in and to the Subject Interests, free of all cost, risk and expense of
production, operations and marketing.  In no event shall Assignee ever be liable
or personally obligated for payment of any cost, expenses or liabilities
attributable to the Subject Interests (or any part thereof) or incurred in
connection with the production, saving or marketing of Assignee Minerals,
subject, however, to Assignor’s right hereinafter provided to deduct Chargeable
Costs in determining Assignee Proceeds, which right shall be solely a matter of
deduction from the proceeds from the sale of Assignee Minerals and not a
personal obligation of Assignee.

 

Section 1.03 Habendum Clause. TO HAVE AND TO HOLD the Royalty Interest, together
with all and singular the rights and appurtenances thereto in anywise belonging,
unto Assignee, its successors and assigns, subject to terms and provisions of
this Conveyance, for twenty-one (21) years from the Effective Time, and if the
Royalty Interest vests during said twenty-one (21) years, so long thereafter as
the Subject Interests remain in force.

 

--------------------------------------------------------------------------------


 

Section 1.04 Warranty.

 

(a) The Warranty. Assignor warrants to Assignee, its successors and assigns,
that the Royalty Interest is free of all Encumbrances created by, through or
under Assignor, but not otherwise, except for the Permitted Encumbrances.

 

(b) Remedies. In the event of a breach of the foregoing warranty, Assignee’s
sole remedy shall be to receive payment on each applicable Quarterly Payment
Date, out of Assignor’s Net Share of Minerals from other Development Wells in
excess of that subject to the Royalty Interest and the royalty interest created
pursuant to the Term Development Kansas Conveyance (the “Assignor Retained
Minerals”), subject to offset as provided below and without interest (except
such interest payable under this Conveyance on payments made after the
applicable due date as described in Section 5.02 below), of an amount equal to
the difference between (x) Assignee Proceeds that Assignee would have received
with respect to such Development Well in the applicable Computation Period if
such warranty had not been breached, and (y) Assignee Proceeds that Assignee
actually received during that Computation Period with respect to that
Development Well, to the extent such difference is attributable to the breach of
the warranty, but not to the extent that such difference is attributable to any
other cause, and any such amounts of Assignor Retained Minerals shall be treated
as Assignee Minerals.

 

(c) Right of Offset. If any Subject Interest ever proves to be larger as of the
Effective Date than the Subject Interest reflected in Exhibit A hereto and if,
as a result, Assignee receives a greater amount of Assignee Minerals (or the
proceeds from the sale thereof) with respect to that Subject Interest than
Assignee would otherwise have received if the Subject Interest had been the size
reflected on Exhibit A hereto, then such increased amounts, whenever received by
Assignee, may be treated by Assignor as a credit or offset (without interest)
against any amounts payable to Assignee under Section 1.04(b).

 

(d) DISCLAIMER. EXCEPT FOR THE WARRANTIES OF TITLE GIVEN IN SECTION 1.04(a),
ASSIGNOR MAKES THIS CONVEYANCE AND ASSIGNS THE ROYALTY INTEREST WITHOUT
RECOURSE, COVENANT OR WARRANTY OF TITLE OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY.  ANY COVENANTS OR WARRANTIES IMPLIED BY STATUTE OR LAW BY THE USE
HEREIN OF THE WORDS “GRANT”, “CONVEY” OR OTHER SIMILAR WORDS ARE HEREBY
EXPRESSLY DISCLAIMED, WAIVED AND NEGATED.  WITHOUT LIMITING THE GENERALITY OF
THE TWO PRECEDING SENTENCES, ASSIGNEE ACKNOWLEDGES THAT ASSIGNOR HAS NOT MADE,
AND ASSIGNOR HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND ASSIGNEE HEREBY
EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON
LAW, BY STATUTE OR OTHERWISE RELATING TO (i) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES OR THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES
OF MINERALS, IF ANY, ATTRIBUTABLE TO THE SUBJECT INTERESTS, (ii) ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (iv) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, AND (v) ANY AND ALL IMPLIED
WARRANTIES EXISTING UNDER ANY APPLICABLE LEGAL REQUIREMENT; IT BEING THE EXPRESS
INTENTION OF BOTH

 

2

--------------------------------------------------------------------------------


 

ASSIGNEE AND ASSIGNOR THAT THE ROYALTY INTEREST IS HEREBY ASSIGNED TO ASSIGNEE
ON AN “AS IS” AND “WHERE IS” BASIS WITH ALL FAULTS, AND THAT ASSIGNEE HAS MADE
OR CAUSED TO BE MADE SUCH INSPECTIONS AS ASSIGNEE DEEMS APPROPRIATE.  ASSIGNOR
AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LEGAL REQUIREMENTS
TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS
SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE LEGAL
REQUIREMENT.

 

(e) Substitution of Warranty. This instrument is made with full substitution and
subrogation of Assignee in and to all covenants of warranty by Third Persons
(other than Affiliates of Assignor) heretofore given or made with respect to the
Development Wells, the Subject Interests or any part thereof or interest
therein.

 

Section 1.05 Reconveyance of Excess Acreage. After the Drilling Obligation
Completion Date, Assignee shall, on request, execute, acknowledge and deliver to
Assignor a recordable instrument (reasonably acceptable to Assignor) that
reconveys to Assignor the Royalty Interest except with respect to all Subject
Minerals that may be produced from any wellbore of any Development Well.

 

ARTICLE II.
DEFINITIONS

 

This Article II defines certain capitalized words, terms, and phrases used in
this Conveyance. Certain other capitalized words, terms, and phrases used in
this Conveyance are defined elsewhere in this Conveyance.

 

“Act” is defined in Section 10.03.

 

“Affiliate” means, for any specified Person, another Person that controls, is
controlled by, or is under common control with, the specified Person. 
“Control,” in the preceding sentence, refers to the possession by one Person,
directly or indirectly, of the right or power to direct or cause the direction
of the management and policies of another Person, whether through the ownership
of voting securities, by contract, or otherwise.

 

“AMI” means that area described in Exhibit A to the Development Agreement, as
such area may be extended or exchanged pursuant to Article III of the
Development Agreement.

 

“Assignee” is defined in the introductory paragraph to this Conveyance and also
includes all permitted successors and assigns of Assignee.

 

“Assignee Minerals” is defined in Section 3.01.

 

“Assignee Proceeds” is defined in Section 3.03.

 

“Assignor” is defined in the introductory paragraph to this Conveyance and also
includes all permitted successors and assigns of Assignor.

 

3

--------------------------------------------------------------------------------


 

“Assignor Conveyances” means the Assignor Kansas Conveyances and the Assignor
Oklahoma Conveyances.

 

“Assignor Kansas Conveyances” means this Conveyance, the Term Development Kansas
Conveyance, the Perpetual PDP Kansas Conveyance and the Term PDP Kansas
Conveyance.

 

“Assignor Oklahoma Conveyances” means the Perpetual Development Oklahoma
Conveyance, the Term Development Oklahoma Conveyance, the Perpetual PDP Oklahoma
Conveyance and the Term PDP Oklahoma Conveyance.

 

“Assignor Retained Minerals” is defined in Section 1.04(b).

 

“Assignor’s Net Revenue Interest” means the interest, stated as a decimal
fraction, in Subject Minerals production from a Development Well attributable to
the Subject Interests in that Development Well, net of Production Burdens.

 

“Assignor’s Net Share of Minerals” means the share of Subject Minerals from each
Development Well that is attributable to Assignor’s Net Revenue Interest in that
Development Well determined prior to giving effect to this Conveyance.

 

“Bbl” means one stock tank barrel, or 42 U.S. gallons liquid volume, in
reference to Oil or Gas Liquids.

 

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc. as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York are
closed as authorized or required by law.

 

“Chargeable Costs” is defined in Section 3.02(a).

 

“Closing Time” means 12:01 a.m. Central Time, on April 23, 2012.

 

“Computation Period” means each calendar quarter commencing on or after
12:01 a.m., Central Time, on January 1, 2012, with each such calendar quarter
being deemed to have begun at 12:01 a.m. Central Time on the first day of such
calendar quarter and to have ended at 12:00 a.m. Central Time on the first day
of the next calendar quarter.

 

“Conveyance” is defined in the introductory paragraph to this Conveyance.

 

“Development Agreement” means that certain Development Agreement by and among
SandRidge, Assignor and Assignee, dated as of even date herewith and effective
as of the Effective Time.

 

“Development Well” has the meaning given to such term in the Development
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Drilling Obligation Completion Date” has the meaning given to such term in the
Development Agreement.

 

“Effective Time” means 12:01 a.m., Central Time, on January 1, 2012; provided,
however, that with respect to each oil and gas lease described in Exhibit A that
has a date after January 1, 2012, the Effective Time, with respect to each such
oil and gas lease, shall be 12:01 a.m., Central Time, on the date of such oil
and gas lease.

 

“Encumbrance” means any mortgage, lien, security interest, pledge, charge,
encumbrance, limitation, preferential right to purchase, consent to assignment,
irregularity, burden or defect.

 

“Excess Costs” means, in any Computation Period, the excess of (x) Chargeable
Costs associated with Assignee Minerals for that Computation Period over (y) the
amount of proceeds actually received by Assignor during such Computation Period
in respect of Assignee Minerals (with the amount in clause (y) calculated as
provided in Section 3.03(a) hereof).  Excess Costs shall bear interest at the
Prime Interest Rate from the end of the Computation Period in which such costs
were incurred to the date that Assignor recovers such amounts from Assignee
Proceeds.

 

“Excluded Assets” means (a) those oil and gas wells that are the subject of the
Term PDP Kansas Conveyance and the Perpetual PDP Kansas Conveyance, and
(b) those oil and gas wells that are described in Exhibit B hereto.

 

“Fair Value” means, with respect to any portion of the Royalty Interest to be
assigned pursuant to Section 11.02 in connection with a Transfer of any
Development Well or Subject Interests, an amount of net proceeds that could
reasonably be expected to be obtained from the sale of such portion of the
Royalty Interest to a party that is not an Affiliate of either Assignor or
Assignee on an arms’-length negotiated basis, taking into account relevant
market conditions and factors existing at the time of any such proposed
Transfer, such net proceeds to be determined by deducting Assignee’s
proportionate share of sales costs, commissions and brokerage fees, if any
(based on the ratio of (i) the fair market value of the portion of the Royalty
Interest being assigned to (ii) the fair market value of the Development Wells
and Subject Interests being Transferred (including the value of the Royalty
Interest being assigned)).

 

“Farmout Agreements” means any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.

 

“Force Majeure” is defined in Section 12.02.

 

“Gas” means natural gas and all other gaseous hydrocarbons or minerals,
including helium, but specifically excluding any Gas Liquids.

 

“Gas Liquids” means those natural gas liquids and other liquid similar
hydrocarbons, including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.

 

5

--------------------------------------------------------------------------------


 

“Governmental Authority” means the United States of America, any state,
commonwealth, territory, or possession thereof, and any political subdivision of
any of the foregoing, including courts, departments, commissions, boards,
bureaus, agencies and other instrumentalities.

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, or regulation of, including the terms of any license or
permit issued by, any Governmental Authority.

 

“Mcf” means one thousand cubic feet of Gas, measured and expressed at the same
temperature, pressure, and other conditions of measurement (a) provided in any
contract for the purchase of Gas from the Subject Interests or, (b) if no such
contract exists, provided by applicable state law for purposes of reporting
production to Governmental Authorities.

 

“Mineral(s)” means Oil, Gas and Gas Liquids.

 

“MMBtu” means one million British thermal units.

 

“Mortgages” has the meaning given such term in the Development Agreement.

 

“Non-Affiliate” means, for any specified Person, any other Person that is not an
Affiliate of the specified Person.

 

“Notice” means any notice, advice, invoice, demand or other communication
required or permitted by this Conveyance.

 

“Oil” means crude oil, condensate and other liquid hydrocarbons recovered by
field equipment or facilities, excluding Gas Liquids.

 

“Party,” when capitalized, refers to Assignor or Assignee. “Parties,” when
capitalized, refers to Assignor and Assignee.

 

“Permitted Encumbrances” means:

 

(a) the Production Burdens;

 

(b) contractual obligations arising under operating agreements, Farmout
Agreements, production sales contracts, leases, assignments and other similar
agreements that may affect the Subject Interests;

 

(c) pooling and unitization agreements, declarations, orders or Legal
Requirements to secure payment of amounts not yet delinquent;

 

(d) liens and security interests that arise in the normal course of operations,
such as liens for unpaid taxes, statutory liens securing unpaid suppliers and
contractors, and contractual liens under operating agreements, in any case, that
are not yet delinquent or, if delinquent, are being contested in good faith in
the normal course of business;

 

6

--------------------------------------------------------------------------------


 

(e) conventional rights of reassignment that obligate Assignor to reassign all
or part of any Subject Interest to a Third Person if Assignor intends to release
or abandon such interest before the expiration of the primary term or other
termination of such interest;

 

(f) easements, rights-of-way, servitudes, permits, surface leases, surface use
restrictions and other surface uses and impediments on, over or in respect of
the Subject Interests that are not such as to interfere materially with the
operation, value or use of the Subject Interests;

 

(g) rights reserved to or vested in any Governmental Authority to control or
regulate any Subject Interests in any manner, and all applicable Legal
Requirements;

 

(h) the terms of the instruments creating the Subject Interests and Subject
Lands; and

 

(i) the Mortgages;

 

provided, that such aforementioned encumbrances are of the type and nature
customary in the oil and gas industry, and provided, further, that such
aforementioned encumbrances do not, alone or in the aggregate, materially and
adversely affect the operation, value or use of any Subject Interests, and all
to the extent, and for so long as, such Permitted Encumbrances are otherwise
valid and enforceable against the Subject Interests, without recognizing,
expressly or by implication, any rights or interests in any Third Person or
Governmental Authority that such Third Person or Governmental Authority does not
otherwise lawfully possess.

 

“Perpetual Development Oklahoma Conveyance” means that certain Perpetual
Overriding Royalty Interest Conveyance (Oklahoma) (Development) by and between
Assignor and Assignee, dated as of April 23, 2012 and effective as of the
Effective Time.

 

“Perpetual PDP Kansas Conveyance” means that certain Perpetual Overriding
Royalty Interest Conveyance (Kansas) (PDP) by and between Assignor and Assignee,
dated as of April 23, 2012 and effective as of the Effective Time.

 

“Perpetual PDP Oklahoma Conveyance” means that certain Perpetual Overriding
Royalty Interest Conveyance (Oklahoma) (PDP) by and between Assignor and
Assignee, dated as of April 23, 2012 and effective as of the Effective Time.

 

“Person” means any natural person, corporation, partnership, trust, estate, or
other entity, organization or association.

 

“Post Production Cost Charge” is defined in Section 3.02(b).

 

“Prime Interest Rate” is defined in Section 5.02(b).

 

“Production Burdens” means, with respect to any Subject Lands, Subject Interests
or Subject Minerals, all royalty interests, overriding royalty interests,
production payments, net profits interests and other similar interests that
constitute a burden on, are measured by, or are

 

7

--------------------------------------------------------------------------------


 

payable out of the production of Minerals or the proceeds realized from the sale
or other disposition thereof.

 

“Quarterly Payment Date” is defined in Section 5.01(b).

 

“Reasonably Prudent Operator Standard” means the standard of conduct of a
reasonably prudent oil and gas operator in the AMI under the same or similar
circumstances, acting with respect to its own property and disregarding the
existence of the Royalty Interest as a burden on such property.

 

“Royalty Interest” is defined in Section 1.01.

 

“Sales Price” means the price received by Assignor for Assignee Minerals
determined in accordance with the following provisions:

 

(a) “sale” refers to any sale, exchange or other disposition of Assignee
Minerals for value, the value of such Minerals that is exchanged or otherwise
disposed of for valuable consideration being the sales price that Assignor
receives for any such Minerals sold pursuant to Section 4.01 for any such
Minerals;

 

(b) amounts of money not paid to Assignor when due by any purchaser of Assignee
Minerals (for example, Taxes or other amounts withheld or deducted by any such
purchaser) shall not be included within the Sales Price until actually received
by, or credited to the account of, Assignor;

 

(c) advance payments and prepayments for future deliveries of Assignee Minerals
shall be included within the Sales Price, without interest, when that volume of
Minerals subject to the advance payments or prepayments is actually produced;

 

(d) loan proceeds received by Assignor shall not be treated as a component of
the applicable Sales Price; and

 

(e) if a controversy or possible controversy exists, whether by reason of any
statute, order, decree, rule, regulation, contract or otherwise, between
Assignor and any purchaser of Assignee Minerals or any other Person, about the
correct Sales Price of any Assignee Minerals, about deductions from the Sales
Price, about Assignor’s right to receive the proceeds of any sale of Assignee
Minerals, or about any other matter, then monies withheld by the purchaser or
deposited by it with an escrow agent or if Assignor receives any monies and
promptly deposits such monies with a Third Person escrow agent as a result of
such controversy, such monies shall not be included within the Sales Price until
received by or returned to Assignor, as applicable.

 

“SandRidge” means SandRidge Energy, Inc., a Delaware corporation.

 

“SandRidge Sub” means Mistmada Oil Company, Inc., an Oklahoma corporation.

 

“Subject Interests” means Assignor’s undivided interests in the Subject Lands as
described on Exhibit A hereto, whether as lessee under leases, as an owner of
the Subject

 

8

--------------------------------------------------------------------------------


 

Minerals (or the right to extract such Minerals) or otherwise, by virtue of
which undivided interests Assignor has the right to conduct exploration,
drilling, development and Mineral production operations on the Subject Lands, or
to cause such operations to be conducted, or to participate in such operations
by paying and bearing all or any part of the costs, risks and liabilities of
such operations, to drill, test, complete, equip, operate and produce wells to
exploit the Minerals.  The “Subject Interests” (a) may be owned by Assignor
pursuant to leases, deeds, operating, pooling or unitization agreements, orders
or any other instruments, agreements or documents, recorded or unrecorded,
(b) include any and all extensions or renewals of leases covering the Subject
Lands (or any portion thereof) obtained by Assignor, or any Affiliate thereof,
within six (6) months after the expiration or termination of any such lease, and
(c) are subject to the Permitted Encumbrances.  For the avoidance of doubt, the
“Subject Interests” do not include:  (i) Assignor’s interests in the Excluded
Assets; (ii) Assignor’s rights to substances other than Minerals;
(iii) Assignor’s rights to Minerals (other than Assignee Minerals) under
contracts for the purchase, sale, transportation, storage, processing or other
handling or disposition of Minerals; (iv) Assignor’s interests in, or rights to
Minerals (other than Assignee Minerals) held in pipelines, gathering systems,
storage facilities, processing facilities or other equipment or facilities; or
(v) any additional or enlarged interests in the Development Wells, Subject Lands
or Subject Minerals acquired by Assignor after the Closing Time, except (1) to
the extent any such additional or enlarged interest becomes a part of the
Subject Interests by amendment to this Conveyance pursuant to Section 3.01 or
3.02 of the Development Agreement, (2) as may result from the operation of the
terms of the instruments creating the Subject Interests, or (3) as may be
reflected in extensions and renewals covered by the preceding sentence.

 

“Subject Lands” means the lands subject to or covered by the oil and gas leases
described in Exhibit A hereto, insofar and only insofar as they cover the Target
Formation, subject to the exceptions, exclusions and reservations set forth on
such Exhibit A hereto.

 

“Subject Minerals” means all Minerals in and under, and that may be produced,
saved and sold from a Development Well, from and after the Effective Time,
insofar and only insofar as such Minerals are produced from the Target
Formation, subject to the following exclusions:  Minerals that are (a) lost in
the production, gathering or marketing of Minerals; (b) used (i) in conformity
with ordinary and prudent operations on the Subject Lands, including drilling
and production operations with respect to a Development Well or (ii) in
connection with operations (whether on or off the Subject Lands) for processing
or compressing the Subject Minerals; (c) taken by a Third Person to recover
costs, or some multiple of costs, paid or incurred by that Third Person under
any operating agreement, unit agreement or other agreement in connection with
nonconsent operations conducted (or participated in) by that Third Person; and
(d) retained by a Third Person for gathering, transportation, processing or
marketing services related to the Subject Minerals in lieu of or in addition to
cash payment for such services, to the extent such agreement is permitted under
this Conveyance.

 

“Target Formation” means (i) with respect to Barber County, Kansas, the “Target
Formation” being defined as being the interval between the base of the
Pennsylvanian-aged Morrow or its stratigraphic equivalent at a depth of 4744’
and the Devonian-aged Chattanooga Shale or its stratigraphic equivalent at a
depth of 5096’ in the SandRidge Energy Stephanie SWD 1-3 located in 3-35S-10W
(API No. 15007237990000); (ii) with respect to Comanche County, Kansas, the
“Target Formation” being defined as being the interval between the base of

 

9

--------------------------------------------------------------------------------


 

Pennsylvanian-aged Morrow or its stratigraphic equivalent at a depth of 5,511’
and the Devonian-aged Woodford Shale or its stratigraphic equivalent at a depth
of 6,786’ in the Sho-Bar #1-29 Wayne located in section 29, Township 34 South,
Range 20 West (API No. 15033213800000); (iii) with respect to Harper County,
Kansas, the “Target Formation” being defined as being the interval between the
base of the Pennsylvanian-aged Morrow or its stratigraphic equivalent at a depth
of 4800’ and the Devonian-aged Chattanooga Shale or its stratigraphic equivalent
at a depth of 5096’ in the SandRidge Energy Shea SWD 1-17 located in 17-35S-7W
(API No. 15077217810000); and (iv) with respect to Sumner County, Kansas, the
“Target Formation” being defined as being the interval between the base of
Pennsylvanian-aged Red Fork Zone or its stratigraphic equivalent at a depth of
4,660’ and the Devonian-aged Woodford Shale or its stratigraphic equivalent at a
depth of 5,112’ in the Quinton Little Company #1-18 Wolff located in section 18,
Township 35 South, Range 4 West (API No. 15191201870000).

 

“Taxes” is defined in Section 3.02(c).

 

“Term Development Kansas Conveyance” means that certain Term Overriding Royalty
Interest Conveyance (Kansas) (Development) by and between Assignor and SandRidge
Sub, dated as of April 23, 2012 and effective as of the Effective Time.

 

“Term Development Oklahoma Conveyance” means that certain Term Overriding
Royalty Interest Conveyance (Oklahoma) (Development) by and between Assignor and
SandRidge Sub, dated as of April 23, 2012 and effective as of the Effective
Time.

 

“Term PDP Kansas Conveyance” means that certain Term Overriding Royalty Interest
Conveyance (Kansas) (PDP) by and between Assignor and SandRidge Sub, dated as of
April 23, 2012 and effective as of the Effective Time.

 

“Term PDP Oklahoma Conveyance” means that certain Term Overriding Royalty
Interest Conveyance (Oklahoma) (PDP) by and between Assignor and SandRidge Sub,
dated as of April 23, 2012 and effective as of the Effective Time.

 

“Third Person” means a Person other than Assignor, Assignee or Trustee.

 

“Transfer” including its syntactical variants, means any assignment, sale,
transfer, conveyance or disposition of any property; provided, that Transfer as
used herein does not include the granting of a mortgage on or security interest
in Assignor’s interest in any property, including the Development Wells, the
Subject Interests and/or the Subject Lands.

 

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, as trustee, acting
not in its individual capacity but solely as trustee of Assignee.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III.
CALCULATION OF ASSIGNEE MINERALS

 

Section 3.01 Definition. “Assignee Minerals” is that volume of Minerals with
respect to each Development Well calculated in accordance with the following
formula:
Thirty-Five Percent (35%) X (Assignor’s Net Share of Minerals).

 

Section 3.02 Chargeable Costs.

 

(a) Definition. For each Computation Period, “Chargeable Costs” means the sum of
(i) the Post Production Cost Charge, plus (ii) Excess Costs from prior
Computation Periods, plus (iii) Taxes incurred, accrued or paid by Assignor;
provided, that such costs are actually paid by Assignor during the relevant
Computation Period or paid by Assignor during a prior Computation Period and not
included in any prior Computation Period’s Chargeable Costs.  For the avoidance
of doubt, all costs associated with, incurred or paid in connection with the
drilling, testing, completing and equipping for production of the Development
Wells shall be borne solely by Assignor and shall not be included as Chargeable
Costs.

 

(b) Post Production Cost Charge. “Post Production Cost Charge” means those costs
incurred by Assignor (including internal costs and Third Person costs) to
gather, store, transport, compress, process, treat, dehydrate and market, as
applicable, the Subject Minerals, including any costs as may be required to
deliver such Minerals to market; provided, that any costs charged by Assignor
and its Affiliates as part of the Post Production Cost Charge shall not
materially exceed the costs prevailing in the area where the Subject Minerals
are being produced for similar services; and provided, further, that with
respect to marketing costs, only Non-Affiliate marketing fees and costs shall be
included, and marketing costs of Assignor and its Affiliates with respect to any
Subject Minerals will be specifically excluded from the Post Production Cost
Charge.  Any costs, fees or expenses that are properly charged or allocated to
Assignee Minerals pursuant to another provision of this Conveyance (including,
as provided for in the definition of Subject Minerals) shall not be included as
part of the Post Production Cost Charge.

 

(c) Taxes. “Taxes” means general property, ad valorem, production, severance,
sales, windfall profit, excise and other taxes, except income taxes, assessed or
levied on or in connection with the Subject Interests, the Royalty Interest,
this Conveyance, production of Subject Minerals, Assignor’s Net Share of
Minerals, Assignee Minerals (or the proceeds from the sale thereof) or
facilities or equipment on the Subject Lands that are used for the production,
dehydration, treatment, processing, gathering or transportation of Subject
Minerals, or against Assignor as owner of the Subject Interests or paid by
Assignor on behalf of Assignee as owner of the Royalty Interest.

 

(d) Operating and Drilling Costs. For the avoidance of doubt, all costs
associated with or paid or incurred in connection with the drilling, testing,
completing, developing and operating the Development Wells or otherwise incurred
in connection with the ownership or operation of the Subject Interests other
than Taxes and Post Production Cost Charges shall be borne solely by Assignor
and shall not be included as Chargeable Costs, and Assignor may use any Subject
Minerals in such operations without any duty to account to Assignee.

 

11

--------------------------------------------------------------------------------


 

Section 3.03 Assignee Proceeds. “Assignee Proceeds” means, for any Computation
Period, (a) the amount of proceeds actually received by Assignor during such
Computation Period in respect of Assignee Minerals, with the amount of such
proceeds being determined by multiplying (i) the volume of Assignee Minerals
produced (expressed (A) for Gas, in Mcf or MMBtu, (B) for Gas Liquids, in Bbls
and (C) for Oil, in Bbls) by (ii) the relevant Sales Price (expressed (A) for
Gas, on a per Mcf or MMBtu basis, (B) for Gas Liquids, on a per Bbl basis and
(C) for Oil, on a per Bbl basis), less (b) the Chargeable Costs associated with
such Assignee Minerals.

 

ARTICLE IV.
MARKETING OF ASSIGNEE MINERALS

 

Section 4.01 Rights and Duties Regarding Sale of Assignee Minerals. Assignor
shall market or shall cause to be marketed Assignor’s Net Share of Minerals
(including Assignee Minerals) in good faith and in accordance with the
Reasonably Prudent Operator Standard and Section 4.02(d).  Assignor shall use
its reasonable efforts in connection with any sale of Assignor’s Net Share of
Minerals (including Assignee Minerals) to obtain, as soon as reasonably
practicable, full payment for such Minerals; provided, however, that it shall
not be considered a breach of Assignor’s marketing duty or standard of conduct
for Assignor to market such Minerals to an Affiliate of Assignor, so long as
Assignor does not market such Minerals at a volume-weighted average price lower
than the volume-weighted average price upon which Assignor pays royalties to the
owners of the other royalty interests in the Subject Minerals, save and
excepting Chargeable Costs provided for in Article III hereof.

 

Section 4.02 Assignee’s Agent and Representative.

 

(a) Appointment. Assignee appoints Assignor as Assignee’s agent and
representative to market and deliver or cause to be marketed and delivered all
Assignee Minerals and to collect and receive all payments therefrom under any
Minerals purchase agreement or contract without deduction (except to the extent
Chargeable Costs are deducted for any Computation Period).  The appointment of
Assignor as Assignee’s agent and representative for such purpose is a material
item of consideration to the Parties in connection with the execution and
delivery of this Conveyance.  Assignee may not remove Assignor from office as
Assignee’s agent and representative, except for cause upon a material breach by
Assignor of its duties to Assignee under this Conveyance.

 

(b) Duties and Powers. As Assignee’s agent and representative, Assignor shall
receive all payments for the sale of Assignee Minerals and account to Assignee,
receive and make all communications with the purchaser of such Minerals, and
otherwise act and speak for Assignee in connection with the sale of Assignee
Minerals.  Third Persons may rely conclusively on the authority of Assignor to
market Assignee Minerals, and with respect to Third Persons only, Assignee shall
be conclusively bound by the acts of Assignor in connection with the sale of
Assignee Minerals.  It shall not be necessary for Assignee to join Assignor in
the execution of any division order, transfer order or other instrument,
agreement or document relating to the sale of Assignee Minerals.  Third Persons
may pay all Assignee Proceeds for the sale of such Minerals directly to
Assignor, without the necessity of any joinder by or consent of Assignee or any
inquiry into the use or disposition of such proceeds by Assignor.  In no event,
however, shall

 

12

--------------------------------------------------------------------------------


 

the authority granted in this Section 4.02 or elsewhere in this Conveyance
relieve Assignor of any liability for breach of this Conveyance.

 

(c) Prohibited Acts. Assignor may not act for or bind Assignee on any matter,
except the marketing and delivery of Assignee Minerals under this Article IV.

 

(d) Standard of Conduct. In exercising its powers and performing its duties as
Assignee’s agent and representative, Assignor shall act in good faith and in
accordance with the Reasonably Prudent Operator Standard.  It shall not be a
violation of such standard of conduct for Assignor (i) to sell Assignor’s Net
Share of Minerals or Assignee Minerals to an Affiliate pursuant to any purchase
agreement or contract, or (ii) to delegate some or all of Assignor’s duties as
Assignee’s agent and representative to its Affiliates (so long as such
Affiliates perform in good faith and in accordance with the Reasonably Prudent
Operator Standard), with Assignor remaining liable to Assignee for the
performance of such duties.

 

(e) Termination of Authority. Assignor may not resign as Assignee’s agent and
representative without the prior written consent of Assignee, except that
Assignor may resign as Assignee’s agent and representative without such consent
with respect to any Subject Interests assigned, sold, transferred or conveyed by
Assignor in accordance with the terms of this Conveyance.  If such sale is made
subject to the Royalty Interest, Assignor must cause the purchaser to assume the
duties of Assignee’s agent and representative with respect to the Subject
Interests acquired by that purchaser and to be bound by the provisions of this
Article IV.

 

Section 4.03 Delivery of Subject Minerals. Assignor (whether or not it is
serving as Assignee’s agent and representative) shall deliver or cause to be
delivered Assignor’s Net Share of Minerals (including Assignee Minerals) to the
purchasers thereof.

 

Section 4.04 Processing. Assignor may, or may by contract cause a Third Person
to, dehydrate, separate, treat, compress or otherwise process Assignor’s Net
Share of Minerals (including Assignee Minerals) and may commit any of the
Subject Interests (including the Royalty Interest attributable thereto) to an
agreement for processing Minerals (pursuant to which, for example, the plant
owner or operator receives a portion of the Subject Minerals or plant products
therefrom or proceeds of the sale thereof as a fee for processing), so long as
(a) Assignor enters into such processing arrangements in good faith and in
accordance with the Reasonably Prudent Operator Standard, and (b) any such
processing arrangements entered into with Affiliates of Assignor contain rates
and charges that are comparable to the prevailing charges for similar services
in the applicable area.  Assignee shall be bound by such arrangements and shall
permit Assignor’s Net Share of Minerals (including Assignee Minerals) to be
processed by Assignor or its contractor.  Assignee shall not, however, be
personally liable for any costs or risks associated with such processing
operations, but Assignee shall indirectly suffer the energy content reduction
and volume reductions associated with processing through corresponding
reductions in the content and volumes of Assignee Minerals.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V.
PAYMENT

 

Section 5.01 Obligation to Pay.

 

(a) The Obligation.  After each Computation Period and on or before the
Quarterly Payment Date for that Computation Period, Assignor shall tender to
Assignee the Assignee Proceeds for the applicable Computation Period, plus, to
the extent applicable, (i) all of the proceeds to be paid to Assignee from the
sale of Assignee Minerals produced during any prior Computation Periods, to the
extent not previously paid to Assignee for such prior Computation Periods,
(ii) any damages payable to Assignee under Section 1.04(b) (subject to the right
of set-off in Section 1.04(c)) during the most recently completed Computation
Period, and (iii) any amounts (including any interest earned thereon) that were
previously deposited with a Third Person escrow agent in accordance with
Section 5.01(d) and subsequently determined by Assignor to be validly owing to
Assignee.  All such amounts shall be transmitted to Assignee by Assignor by
means of wire transfer of funds to a bank account specified by Assignee pursuant
to written instructions which shall remain in effect until and unless changed by
subsequent written notice to Assignor.

 

For purposes of determining the amount of Assignee Proceeds for any Computation
Period, if, when calculating Assignee Minerals for any Computation Period,
Assignor is unable to determine the precise volume of Minerals produced, sold
and attributable to Assignor’s Net Share of Minerals, then Assignor shall, in
good faith and in accordance with the Reasonably Prudent Operator Standard,
estimate the volume of such Minerals produced, sold and attributable to
Assignor’s Net Share of Minerals.  Assignor shall adjust the calculation of
Assignee Proceeds upward or downward, as the case may be, in the next or
subsequent Computation Periods to reflect the difference between the estimated
volume of Minerals established pursuant to this Section 5.01(a) and the actual
volume of Minerals produced, sold and attributable to Assignor’s Net Share of
Minerals in the Computation Period for which such estimate was made.

 

(b) Quarterly Payment Date. “Quarterly Payment Date” for each Computation Period
means the forty-fifth (45th) day after the end of such Computation Period.  If
such day is not a Business Day, the Quarterly Payment Date shall be the next
Business Day.

 

(c) No Segregated Account. Prior to the Quarterly Payment Date, all amounts
received by Assignor from the sale of Assignor’s Net Share of Minerals and
Assignee Minerals, as applicable, for any Computation Period shall be held by
Assignor in one of its general bank accounts and Assignor will not be required
to maintain a segregated account for such funds.

 

(d) Disputed Proceeds. If Assignor receives any amounts of money from the sale
of Assignee Minerals that is subject to controversy or, in the reasonable
opinion of Assignor, possible controversy, Assignor shall promptly deposit the
money with a Third Person escrow agent in a segregated interest-bearing
account.  Such amount shall not be treated as a portion of Assignee Proceeds so
long as it remains with such escrow agent, but shall be treated as a portion of
Assignee Proceeds, along with the accrued interest, when received from such
escrow agent and paid over to Assignee.

 

Section 5.02 Interest on Past Due Payments.

 

(a) Obligation to Pay. Any Assignee Proceeds or other amounts of money not paid
by Assignor to Assignee when due shall bear, and Assignor will pay, interest at
the Prime

 

14

--------------------------------------------------------------------------------


 

Interest Rate on the overdue amount commencing on the sixth (6th) day after such
due date until such amount is paid.

 

(b) Definition. “Prime Interest Rate” means the lesser of (i) the rate of
interest per annum publicly announced from time to time by The Bank of New York
Mellon Trust Company, N.A. as its “prime rate” in effect at its principal office
in New York City (each change in the “prime rate” to be effective on the date
such change is publicly announced), with the understanding that such bank’s
“prime rate” may be one of several base rates, may serve as a basis upon which
effective rates are from time to time calculated for loans making reference
thereto, and may not be the lowest of such bank’s base rates, and (ii) the
maximum rate of interest permitted under any applicable Legal Requirement.

 

Section 5.03 Overpayments and Refunds.

 

(a) Overpayments. If Assignor ever pays Assignee more than the amount of money
then due and payable to Assignee under this Conveyance, Assignee shall not be
obligated to return the overpayment, but Assignor may at any time thereafter
deduct from Assignee Proceeds and retain for its own account an amount equal to
the overpayment.

 

(b) Refunds. If Assignor is ever legally obligated to pay any Third Person,
including any Minerals purchaser or Governmental Authority, any refund,
interest, penalty or other amount of money, because any payment of Assignee
Proceeds received by Assignor for the account of Assignee exceeded, or allegedly
exceeded, the amount due or lawful under any applicable contract, Legal
Requirement, or other obligation, Assignor may thereafter deduct from Assignee
Proceeds and retain for its own account an amount equal to such payment.

 

Section 5.04 Protection of Assignee Proceeds. It is the intent of Assignor and
Assignee that Assignee is an “interest owner” with an interest separate and
distinct from that of Assignor within the meaning and for the purposes of the
Kansas Statutes Annotated 84-9-339a, and that Assignee is entitled to all the
benefits of said statute.  To the extent required for Assignee to obtain the
benefit of said statute, Assignor shall cause to be filed an affidavit of
production with respect to each Development Well with the appropriate
Governmental Authority in Kansas.

 

ARTICLE VI.
RECORDS AND REPORTS

 

Section 6.01 Books, Records and Accounts.

 

(a) Obligation to Maintain. Assignor shall maintain true and correct books,
records and accounts of (i) all transactions required or permitted by this
Conveyance, and (ii) the financial information necessary to effect such
transactions, including the financial information needed to calculate each
installment of Assignee Proceeds.

 

(b) Right of Inspection. Assignee or its representative, at Assignee’s expense,
may inspect and copy such books, records and accounts in the offices of Assignor
during normal business hours and upon reasonable notice.

 

15

--------------------------------------------------------------------------------


 

Section 6.02 Statements.

 

(a) Quarterly Statements. On each Quarterly Payment Date, Assignor shall deliver
to Assignee a statement showing the computation of Assignee Minerals and
Assignee Proceeds for the applicable Computation Period.

 

(b) Annual Statements. On the first Quarterly Payment Date after the end of each
calendar year, such statement shall also show the computation of Assignee
Proceeds for the preceding calendar year.

 

(c) Contents of Statements. Without limiting the generality of the foregoing
provisions in this Section 6.02, each statement delivered by Assignor to
Assignee pursuant to this Section 6.02 shall state, for the relevant period,
(i) the total volumes of Subject Minerals produced from the Subject Lands,
(ii) the total volumes of Assignor’s Net Share of Minerals, (iii) the total
volumes of Assignee Minerals, (iv) the applicable Sales Price, (v) the
Chargeable Costs, (vi) the amount of Assignee Proceeds due and payable for the
relevant period, and (vii) the amounts of money, if any, due and payable by any
purchaser of the Subject Minerals or Assignee Minerals, the nonpayment of which
resulted in a reduction in Assignee Proceeds for the relevant period.

 

Section 6.03 Assignee’s Exceptions to Quarterly Statements. If Assignee takes
exception to any item or items included in any quarterly statement required by
Section 6.02, Assignee must notify Assignor in writing within sixty (60) days
after Assignee’s receipt of such quarterly statement.  Such Notice must set
forth in reasonable detail the specific charges complained of and to which
exception is taken.  Adjustments shall be made for all complaints and exceptions
that are justified.  Notwithstanding anything to the contrary herein, all
matters reflected in Assignor’s statements for the preceding calendar year (or
portion thereof) that are not objected to by Assignee in the manner provided by
this Section 6.03 shall be deemed correct as rendered by Assignor to Assignee.

 

Section 6.04 Other Information.

 

(a) Disclosure. At Assignee’s request, subject to applicable restrictions on
disclosure and transfer of information, Assignor shall give Assignee and its
designated representatives reasonable access in Assignor’s office during normal
business hours to all title, geological (to the extent not prohibited by any
applicable license agreement), Development Well and production data in
Assignor’s possession or Assignor’s Affiliates’ possession, relating to
operations on the Subject Interests.

 

(b) Disclaimer of Warranties and Liability. Assignor makes no representations or
warranties about the accuracy or completeness of any data, reports, studies or
other information made available to Assignee and shall have no liability to
Assignee or any other Person resulting from such data, studies, reports or other
information.

 

(c) No Attribution. Assignee shall not, in any securities filings or reports
made by Assignee, attribute to Assignor or to the consulting engineers any
reports or studies made available to Assignee, or the contents thereof.

 

16

--------------------------------------------------------------------------------


 

(d) Confidentiality. All information furnished to Assignee and its designated
representatives pursuant to this Section 6.04 is confidential and for the sole
benefit of Assignee and shall not be disclosed by Assignee or its designated
representatives to any other Person, except to the extent that such information
(i) is required in any report, statement or testimony submitted to any
Governmental Authority having or claiming to have jurisdiction over Assignee or
submitted to bank examiners or similar organizations or their successors,
(ii) is required in response to any summons or subpoena or in connection with
any litigation, (iii) is reasonably believed to be required in order to comply
with any applicable Legal Requirement to Assignee, (iv) was publicly available
or otherwise known to the recipient at the time of disclosure or
(v) subsequently becomes publicly available other than through any act or
omission of the recipient; provided, however, that with respect to the
disclosures with respect to items (i), (ii) and (iii) above, Assignee will
notify Assignor prior to any such disclosure in order to provide Assignor an
opportunity to seek to limit any such required disclosure.  In connection with
the marketing of Assignee’s assets upon termination of Assignee, Assignee and
its designated representatives may, on a confidential basis in accordance with
this Section 6.04(d), provide any potential purchaser of such assets with the
same information Assignee has access to pursuant to Section 6.04.

 

ARTICLE VII.
NO LIABILITY OF ASSIGNEE

 

Assignee shall not be personally liable or responsible under this Conveyance for
any cost, risk, liability or obligation associated in any way with the ownership
or operation of the Subject Lands, the Subject Interests, the Development Wells
or the Subject Minerals.  The foregoing sentence does not restrict the right of
Assignor to deduct Chargeable Costs in calculating the volumes of Assignee
Minerals or Assignee Proceeds.

 

ARTICLE VIII.
OPERATIONS

 

Section 8.01 Standards of Conduct. Except as otherwise specifically provided in
this Conveyance, Assignor shall (a) operate and maintain the Subject Interests,
and (b) make elections under each applicable lease, operating agreement, unit
agreement, contract for development and other similar instrument or agreement
(including elections concerning abandonment of any Development Well or release
of any Subject Interest) in good faith and in accordance with the Reasonably
Prudent Operator Standard.

 

Section 8.02 Abandonment of Properties. Nothing in this Conveyance shall
obligate Assignor to continue to operate any Development Well or to operate or
maintain in force or attempt to maintain in force any Subject Interest when such
Development Well or Subject Interest ceases to produce, or Assignor determines
that such Development Well or Subject Interest is not capable of producing
Minerals in paying quantities, or that such Development Well or Subject Interest
is sufficiently unlikely to be made capable of producing Minerals in paying
quantities such that additional operations are unwarranted, all in accordance
with Section 8.01 above.  The expiration of a Subject Interest in accordance
with the terms and conditions applicable thereto shall not be considered to be a
voluntary surrender or abandonment thereof.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IX.
POOLING AND UNITIZATION

 

Section 9.01 Pooling of Subject Interests. Certain Subject Interests have been,
or may have been, heretofore pooled and unitized for the production of
Minerals.  Such Subject Interests are and shall be subject to the terms and
provisions of the applicable pooling and unitization agreements and orders, and
the Royalty Interest in each pooled or unitized Subject Interest shall apply to
and affect only the Minerals produced from such units that accrues to such
Subject Interest under and by virtue of the applicable pooling and unitization
agreements and orders.

 

Section 9.02 Pooling and Unitization.

 

(a) Right to Pool. Assignor has the exclusive executive right and power (as
between Assignor and Assignee) to pool or unitize any Subject Interest and to
alter, change, amend or terminate any pooling or unitization agreements
heretofore or hereafter entered into, as to all or any part of the Subject
Lands, as to any one or more of the formations or horizons, and as to any
Minerals, upon such terms and provisions as Assignor shall in its sole
discretion deem appropriate.

 

(b) Effect of Pooling. If and whenever through the exercise of such right and
power, or pursuant to any Legal Requirement now existing or hereafter enacted or
promulgated, any Subject Interest is pooled or unitized in any manner, the
Royalty Interest shall apply to and affect only the Minerals production that
accrues to such Subject Interest under and by virtue of the applicable pooling
and unitization agreement or order.  It shall not be necessary for Assignee to
agree to, consent to, ratify, confirm or adopt any exercise of pooling or
unitization of any Subject Interest by Assignor.

 

ARTICLE X.
GOVERNMENT REGULATION

 

Section 10.01 Legal Requirements. Except as provided in Section 10.03, all
obligations of Assignor under this Conveyance are, and shall be, subject to all
applicable Legal Requirements and the instruments, documents and agreements
creating the Subject Interests.

 

Section 10.02 Filings. Assignor shall use its reasonable discretion in making
filings for itself and on behalf of Assignee with any Governmental Authority
having jurisdiction with respect to matters affecting the Subject Interests, the
Subject Lands or the Subject Minerals.

 

Section 10.03 Superseding Effect. By acceptance of this Conveyance, Assignee
agrees, for itself and its successors and assigns, immediate and remote, that
the timing of payment, accrual of interest and reporting requirements with
respect to the Royalty Interest shall be as provided by the terms of this
Conveyance and not as prescribed by Kansas Statutes Annotated 55-1614 through
55-1622b (the “Act”), or any similar Legal Requirement.  Assignee expressly
waives any rights it may have under the Act, including, without limitation,
interest on payments related to Assignee Proceeds at the rate provided in Kansas
Statutes Annotated 55-1614(h) and the reporting requirements provided in Kansas
Statutes Annotated 55-1620.

 

18

--------------------------------------------------------------------------------


 

ARTICLE XI.
ASSIGNMENT AND SALE OF SUBJECT INTERESTS

 

Section 11.01 Assignment by Assignor Subject to Royalty Interest.

 

(a) Right to Sell. Assignor may not Transfer any interest in the Development
Wells, the Subject Interests or any part thereof or any undivided interest
therein in violation of Section 11.04.  Subject to Section 11.02 and 11.04,
Assignor may from time to time Transfer, mortgage or pledge its interest in the
Development Wells, the Subject Interests, or any part thereof or undivided
interest therein, if and only if (i) such Transfer, mortgage or pledge is made
expressly subject to and burdened with the Royalty Interest and this Conveyance;
(ii) solely in connection with a Transfer other than a Transfer pursuant to a
foreclosure on any mortgage or security interest, Assignor has caused the
assignee, purchaser, transferee or grantee of any such transaction to
(A) acknowledge that the affected Subject Interests are taken subject to and
burdened with the Royalty Interest and this Conveyance, and (B) assume and agree
to discharge Assignor’s obligations under this Conveyance with respect to such
Subject Interests from and after the actual date of any such Transfer; and
(iii) in connection with any Transfer pursuant to a foreclosure on any mortgage
or security interest, Assignor has used commercially reasonable efforts to cause
the assignee, purchaser, transferee or grantee of any such transaction to
(A) acknowledge that the affected Subject Interests are taken subject to and
burdened with the Royalty Interest and this Conveyance, and (B) assume and agree
to discharge Assignor’s obligations under this Conveyance with respect to such
Subject Interests from and after the actual date of any such Transfer.  Any
assumption and agreement to discharge shall be by appropriate written instrument
for the express benefit of and enforceable by Assignee.  For the avoidance of
doubt, nothing in this Section 11.01(a) is intended to permit any assignee,
purchaser, transferee or grantee to acquire any interest in the Development
Wells, the Subject Interests or any part thereof or undivided interest therein
without being subject to and burdened with the Royalty Interest and this
Conveyance.  Assignee shall not be required to recognize any purported Transfer,
mortgage or pledge not made in conformance with this Section 11.01(a) and,
notwithstanding any such purported Transfer, mortgage or pledge, Assignor shall
remain obligated under this Conveyance just as if such Transfer, mortgage or
pledge attempt had not been made and Assignee shall continue to deal with
Assignor to the exclusion of the purported transferee.  Further, to the extent
permitted by applicable Legal Requirements, any purported Transfer not made in
conformance with this Section 11.01(a) shall be void and of no effect.

 

(b) Effect of Sale. From and after the actual date of any such Transfer by
Assignor made in full compliance with Section 11.01(a) (and only upon such full
compliance), Assignor shall be relieved of all obligations, requirements and
responsibilities arising under this Conveyance with respect to the Subject
Interests Transferred, as the same pertain to Assignee Minerals produced from
and after (but not prior to) said date of such Transfer.

 

(c) Allocation of Consideration. Assignee is not entitled to receive any share
of the sales proceeds received by Assignor in any transaction permitted by this
Section 11.01.

 

(d) Separate Interest. Notwithstanding any provision to the contrary in
Article IV, effective on the effective date of any Transfer of any Subject
Interest made in full compliance with Section 11.01(a), Assignee Minerals and
Assignee Proceeds shall thereafter be

 

19

--------------------------------------------------------------------------------


 

computed separately with respect to such Subject Interests, and the assignee,
buyer, transferee or grantee of such Subject Interests shall thereafter serve as
Assignee’s agent and representative under Article IV with respect to such
interests and shall pay all corresponding Assignee Proceeds directly to
Assignee.

 

Section 11.02 Sale and Assignment of Properties.

 

(a) Transfer. Subject to Section 11.04, Assignor may from time to time, Transfer
the Development Wells, the Subject Interests, or any part thereof or undivided
interest therein, free of the Royalty Interest and this Conveyance provided that
the aggregate Fair Value of all Royalty Interests assigned with respect to the
Assignor Conveyances during any twelve (12) month period shall not exceed
$5,000,000.

 

(b) Payments. In connection with any Transfer pursuant to this Section 11.02,
Assignor shall remit to Assignee an amount equal to the Fair Value of the
Royalty Interest being assigned.  Assignor shall make such payment to Assignee
on the Quarterly Payment Date for the Computation Period in which Assignor
receives the payment with respect to any such Transfer of the Subject Interest.

 

(c) Assignment. In connection with any Transfer provided for in
Section 11.02(a), Assignee shall, upon request of Assignor, execute, acknowledge
and deliver to Assignor a recordable instrument (reasonably acceptable to
Assignor) that assigns the Royalty Interest in the Development Well and the
related Subject Interests and Subject Lands being Transferred, to Assignor, or
to one or more assignees, as Assignor may direct.

 

(d) Effect of Sale. From and after the actual date of any such Transfer by
Assignor, Assignor and any assignee, purchaser, transferee or grantee of such
Subject Interest shall be relieved of all obligations, requirements and
responsibilities arising under the Royalty Interest or this Conveyance with
respect to the Development Well or Subject Interests Transferred, except for
those that accrued prior to such date.

 

Section 11.03 Farmouts.

 

(a) Farmout. Assignor may from time to time enter into Farmout Agreements with
Third Persons with respect to the Subject Interests.  In the event that Assignor
enters into any Farmout Agreement with a Third Person (a “Farmee”), (i) the
Royalty Interest and this Conveyance shall only burden Assignor’s retained
interest in the Subject Interests after giving effect to any interest in the
Subject Interests that the Farmee may earn under such Farmout Agreement, and
(ii) only Assignor’s retained interest in the Subject Interest will count
towards SandRidge’s obligation to drill Development Wells under the Development
Agreement.

 

(b) Assignment. In connection with Assignor entering into any Farmout Agreement,
Assignee shall, upon request of Assignor, execute, acknowledge and deliver to
the Farmee a recordable instrument (reasonably acceptable to Assignor) that
assigns to the Farmee the Royalty Interest insofar and only insofar as it
burdens the Subject Interests being transferred to the Farmee pursuant to such
Farmout Agreement; provided, that (i) such assignment shall expressly provide
that the Royalty Interest so assigned shall merge with the Subject Interests
being transferred to the Farmee and shall not thereafter be subject to or
governed by the

 

20

--------------------------------------------------------------------------------


 

Conveyance, and (ii) the Royalty Interest shall continue to burden the Subject
Interests retained by Assignor.

 

Section 11.04 Transfer of Subject Lands. Assignor will not Transfer any
Development Well or any of the Subject Interests comprising a part of the
Subject Lands pursuant to Sections 11.01 and 11.02 prior to the Drilling
Obligation Completion Date, and in the event of any attempted Transfer in
violation of this Section 11.04, Assignor shall remain liable and a party
hereto, just as if no Transfer attempt had been made, and Assignee shall
continue to deal with Assignor to the exclusion of the purported transferee. 
Further, to the extent permitted by applicable Legal Requirements, such
attempted Transfer in violation of this Section 11.04 shall be void and of no
force or effect.  Assignor expressly states and recognizes that the restrictions
on Transfer imposed on Assignor in this Section 11.04 and in
Section 11.01(a) are made in reasonable protection of an interest of Assignee
created hereunder.

 

Section 11.05 Change in Ownership.

 

(a) Obligation to Give Notice. No change of ownership or of the right to receive
payment of the Royalty Interest, or of any part thereof, however accomplished,
shall bind Assignor until notice thereof is furnished to Assignor by the Person
making the transfer and the Person claiming the benefit thereof, and then only
with respect to payments made after such Notice is furnished.

 

(b) Notice of Sale. Notice of sale, transfer, conveyance or assignment shall
consist of a certified copy of the recorded instrument accomplishing the same.

 

(c) Notice of Other Changes of Ownership. Notice of change of ownership or of
the right to receive payment accomplished in any other manner (e.g., by
dissolution of Assignee) shall consist of certified copies of recorded documents
and complete proceedings legally binding and conclusive of the rights of all
Persons.

 

(d) Effect of Lack of Notice. Until such Notice accompanied by such
documentation is furnished to Assignor in the manner provided above, Assignor
may, at Assignor’s election, either (i) continue to pay or tender all sums
payable on the Royalty Interest in the same manner provided in this Conveyance,
precisely as if no such change in interest or ownership or right to receive
payment had occurred, or (ii) suspend payment of Assignee Proceeds without
interest until such documentation is furnished.

 

(e) Effect of Nonconforming Notices. The kinds of Notice provided by this
Section 11.05 shall be exclusive, and no other kind, whether actual or
constructive, shall bind Assignor.

 

Section 11.06 One Payee. Assignor shall never be obligated to pay Assignee
Proceeds to more than one Person.  If more than one Person is ever entitled to
receive payment of any part of Assignee Proceeds, Assignor may suspend payments
of all Assignee Proceeds until the concurrent owners or claimants of the Royalty
Interest or the right to receive payment of Assignee Proceeds appoint one Person
in writing to receive all payments of Assignee Proceeds on their behalf. 
Assignor may thereafter conclusively rely upon the authority of that Person to

 

21

--------------------------------------------------------------------------------


 

receive payments of Assignee Proceeds and shall be under no further duty to
inquire into the authority or performance of such Person.

 

Section 11.07 Rights of Mortgagee. If Assignee executes a mortgage or deed of
trust covering all or part of the Royalty Interest, the mortgagees or trustees
therein named or the holders of any obligation secured thereby shall be
entitled, to the extent that such mortgage or deed of trust so provides, to
exercise the rights, remedies, powers and privileges conferred upon Assignee by
this Conveyance and to give or withhold all consents required to be obtained
from Assignee.  This Section 11.07 shall not be deemed or construed to impose
upon Assignor any obligation or liability undertaken by Assignee under such
mortgage or deed of trust or under the obligation secured thereby.

 

Section 11.08 No Drainage. Subsequent to the Drilling Obligation Completion
Date, neither Assignor nor any of its Affiliates shall drill any Mineral well
that will have a perforation or a stimulation site in the Target Formation that
will be within six hundred sixty feet (660’) of any perforation or stimulation
site of any Development Well which produces oil or gas from the Target
Formation.

 

ARTICLE XII.
FORCE MAJEURE

 

Section 12.01 Nonperformance. Assignor shall not be responsible to Assignee for
any loss or damage to Assignee resulting from any delay in performing or failure
to perform any obligation under this Conveyance (other than Assignor’s
obligation to make payments of Assignee Proceeds to Assignee) to the extent such
failure or delay is caused by Force Majeure.

 

Section 12.02 Force Majeure. “Force Majeure” means any of the following, to the
extent they are not caused solely by the breach by Assignor of its duty to
perform certain obligations under this Conveyance in accordance with the
Reasonably Prudent Operator Standard:

 

(a) act of God, fire, lightning, landslide, earthquake, storm, hurricane,
hurricane warning, flood, high water, washout, tidal wave or explosion;

 

(b) strike, lockout, or other similar industrial disturbance, act of the public
enemy, war, military operation, blockade, insurrection, riot, epidemic, arrest
or restraint of Governmental Authority or people, or national emergency;

 

(c) the inability of Assignor, or any Affiliate of Assignor, to acquire, or the
delay on the part of any Third Person (other than an Affiliate of Assignor) in
acquiring, materials, supplies, machinery, equipment, servitudes, right-of-way
grants, easements, permits, licenses, approvals or authorizations necessary to
enable such Party to perform hereunder;

 

(d) any breakage of or accident to machinery, equipment or lines of pipe, the
repair, maintenance, improvement, replacement, alteration to a plant or line of
pipe or related facility, the testing of machinery, equipment or line of pipe,
or the freezing of a line of pipe;

 

(e) any Legal Requirement or the affected Party’s compliance therewith; or

 

22

--------------------------------------------------------------------------------


 

(f) any other cause, whether similar or dissimilar to the causes enumerated in
(a) through (e) above, not reasonably within the control of Assignor.

 

Section 12.03 Force Majeure Notice. Assignor will give Assignee a Notice of each
Force Majeure as soon as reasonably practicable after the occurrence of such
Force Majeure.

 

Section 12.04 Remedy. Assignor will use its reasonable efforts to remedy each
Force Majeure and resume full performance under this Conveyance as soon as
reasonably practicable, except that the settlement of strikes, lockouts or other
labor disputes shall be entirely within the discretion of Assignor.

 

ARTICLE XIII.
NOTICE

 

Section 13.01 Written Notice. Except as otherwise provided by this Conveyance,
each Notice shall be in writing.

 

Section 13.02 Methods of Giving Notice. Notice may be given by any reasonable
means, including email, telecopier, hand delivery, overnight courier or U.S.
mail.

 

Section 13.03 Charges. All Notices shall be properly addressed to the recipient,
with all postage and other charges being paid by the Party giving Notice.

 

Section 13.04 Effective Date. Notice shall be effective when actually received
by the Party being notified; provided, however, that Notices given by email or
telecopy on any day other than a Business Day, or on a Business Day but after
5:00 p.m. local time at the location of the Party being notified, shall be
deemed received on the next Business Day, unless receipt is acknowledged prior
to the next Business Day.

 

Section 13.05 Addresses. The addresses of the Parties for purposes of Notice are
the addresses in the introductory paragraph to this Conveyance.

 

Section 13.06 Change of Address. Either Party may change its address to another
address within the continental United States by giving ten (10) days’ Notice to
the other Party.

 

ARTICLE XIV.
OTHER PROVISIONS

 

Section 14.01 Successors and Assigns. The provisions and conditions contained in
this Conveyance shall run with the land and the respective interests of Assignor
and Assignee in, or related to, the Subject Lands, and, subject to the
limitation and restrictions on the assignment or delegation by the Parties of
their rights and interests under this Conveyance, this Conveyance binds and
inures to the benefit of Assignor, Assignee and their respective successors,
assigns and legal representatives.

 

23

--------------------------------------------------------------------------------


 

Section 14.02 Governing Law. THIS CONVEYANCE SHALL BE CONSTRUED UNDER AND
GOVERNED BY THE LAWS OF THE STATE OF KANSAS WITHOUT GIVING EFFECT TO ANY CHOICE
OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

Section 14.03 Construction of Conveyance. In construing this Conveyance, the
following principles shall be followed:

 

(a) no consideration shall be given to the captions of the articles, sections,
subsections or clauses, which are inserted for convenience in locating the
provisions of this Conveyance and not as an aid in its construction;

 

(b) no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Conveyance;

 

(c) the word “includes” and its syntactical variants mean “includes, but is not
limited to” and corresponding syntactical variant expressions;

 

(d) a defined term has its defined meaning throughout this Conveyance,
regardless of whether it appears before or after the place in this Conveyance
where it is defined;

 

(e) the plural shall be deemed to include the singular, and vice versa, unless
the context otherwise requires;

 

(f) each exhibit, attachment and schedule to this Conveyance is a part of this
Conveyance, but if there is any conflict or inconsistency between the main body
of this Conveyance and any exhibit, attachment or schedule, the provisions of
the main body of this Conveyance shall prevail; and

 

(g) the Parties intend that this Conveyance be for the maximum duration
permitted by applicable Legal Requirements, including Kansas Statutes Annotated
59-3401 through 59-3408; however, due to uncertainties in Kansas law regarding
application of the rule against perpetuities to the interests created herein and
the time of vesting of such interests, the Habendum Clause of this Conveyance
has been written to ensure the validity of the interests conveyed herein as if
the rule against perpetuities were applicable and the vesting of such interests
was to occur with the first production of Minerals from the relevant Subject
Interests.  However, to the extent permitted by applicable Legal Requirements,
the Parties intend that the Royalty Interests should be fully vested interests
at the time of the grant that are not subject to the rule against perpetuities.

 

Section 14.04 No Waiver. Failure of either Party to require performance of any
provision of this Conveyance shall not affect either Party’s right to require
full performance thereof at any time thereafter, and the waiver by either Party
of a breach of any provision hereof shall not constitute a waiver of a similar
breach in the future or of any other breach or nullify the effectiveness of such
provision.

 

24

--------------------------------------------------------------------------------


 

Section 14.05 Relationship of Parties. This Conveyance does not create a
partnership, mining partnership, joint venture or relationship of trust or
agency (except with respect to Assignor’s agency relationship with respect to
those matters set forth in Articles IV and V above) between the Parties.

 

Section 14.06 Further Assurances. Each Party shall execute, acknowledge and
deliver to the other Party all additional instruments and other documents
reasonably required to describe more specifically any interests subject hereto,
to vest more fully in Assignee the Royalty Interest conveyed (or intended to be
conveyed) by this Conveyance, or to evidence or effect any transaction
contemplated by this Conveyance.  Assignor shall also execute and deliver all
additional instruments and other documents reasonably required to transfer
interests in state, federal or Indian lease interests in compliance with
applicable Legal Requirements or agreements.

 

Section 14.07 The 12:01 A.M. Convention. Except as otherwise provided in this
Conveyance, each calendar day, month, quarter and year shall be deemed to begin
at 12:01 a.m. Central Time on the stated day or on the first day of the stated
month, quarter or year, and to end at 12:00 a.m. Central Time on the next day or
on first day of the next month, quarter or year, respectively.

 

Section 14.08 Counterpart Execution. This Conveyance may be executed in any
number of counterparts, all of which are identical except that to facilitate
filing and recording, counterparts to be filed and recorded in the appropriate
records of each county may have included in Exhibit A hereto only those portions
of Exhibit A hereto that contain descriptions of the lands and leases located in
said county.  Every counterpart of this Conveyance shall be deemed to be an
original for all purposes, and all such counterparts together shall constitute
one and the same instrument.  An executed counterpart of this Conveyance
containing the full text to the entire Exhibits and Annexes is recorded in the
real property records of Barber County, Kansas.  Counterparts of this Conveyance
with all portions of Exhibit A hereto will be kept at the offices of Assignor
and Assignee at the addresses indicated in the introductory paragraph to this
Conveyance.  As between the Parties, any signature hereto delivered by a Party
by facsimile transmission or email pdf shall be deemed an original hereto.

 

Section 14.09 Present and Absolute Conveyance. It is the express intention of
Assignor and Assignee that the Royalty Interest is, and shall be construed for
all purposes as, a present, fully-vested and absolute conveyance.

 

Section 14.10 Limitation of Liability.  It is expressly understood and agreed by
the Parties hereto that (a) this Conveyance is executed and delivered by the
Trustee not individually or personally, but solely as Trustee in the exercise of
the powers and authority conferred and vested in it, and (b) under no
circumstances shall the Trustee be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by Assignee
under this Conveyance.

 

Section 14.11 Severability. In case any provision, covenant or obligation under
this Conveyance is held to be invalid, illegal or unenforceable, the validity,
legality and

 

25

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions, covenants or obligations of this
Conveyance are declared to be severable and not in any way affected or impaired
thereby.

 

[Remainder of page intentionally left blank.]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Conveyance to be executed in its
name and behalf and delivered on the date or dates stated in the acknowledgment
certificates appended to this Conveyance, to be effective as of the Effective
Time.

 

 

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

 

 

 

 

 

By:

/s/ Matthew K. Grubb

 

 

Name:

Matthew K. Grubb

 

 

Title:

President and Chief Operating Officer

 

Signature Page to Long-Term Overriding Royalty Interest

Conveyance (Kansas) (Development)

 

--------------------------------------------------------------------------------


 

 

SANDRIDGE MISSISSIPPIAN TRUST II

 

 

 

By:

The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

 

 

 

 

By:

/s/ Michael J. Ulrich

 

 

Name:

Michael J. Ulrich

 

 

Title:

Vice-President

 

Signature Page to Long-Term Overriding Royalty Interest

Conveyance (Kansas) (Development)

 

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA

§

 

 

§

 

COUNTY OF OKLAHOMA

§

 

 

This instrument was acknowledged before me on April 23, 2012, by Matthew K.
Grubb, President and Chief Operating Officer of SandRidge Exploration and
Production, LLC, a Delaware limited liability company, on behalf of said limited
liability company.

 

 

/s/ Janis L. Roberts

 

NOTARY PUBLIC,

 

 

 

State of Texas

 

 

 

Janis L. Roberts

 

(printed name)

 

 

 

 

My commission expires: May 22, 2012

 

 

 

 

 

SEAL or STAMP

 

 

Acknowledgment Page to Long-Term Overriding Royalty Interest

Conveyance (Kansas) (Development)

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

 

§

 

COUNTY OF TRAVIS

§

 

 

This instrument was acknowledged before me on April 17, 2012, by Michael J.
Ulrich, Vice President of The Bank of New York Mellon Trust Company, N.A., a
national banking association organized under the laws of the United States of
America, as Trustee of SandRidge Mississippian Trust II, a Delaware statutory
trust, on behalf of said national banking association and said trust.

 

 

/s/ Sarah Newell

 

NOTARY PUBLIC,

 

 

 

State of Texas

 

 

 

Sarah Newell

 

(printed name)

 

 

 

 

My commission expires: February 16, 2014

 

 

 

 

 

SEAL or STAMP

 

 

Acknowledgment Page to Long-Term Overriding Royalty Interest

Conveyance (Kansas) (Development)

 

--------------------------------------------------------------------------------


 

Exhibit A

 

(Subject Lands)

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

(Excluded Assets)

 

None.

 

--------------------------------------------------------------------------------